DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/09/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 15 as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 2, 4-8, 10-14, 19, 21, and 24 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 23 and 24 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 22 under 35 U.S.C. 102(a)(1) as being anticipated by Dova et al. (STN search result of Asian J. Org. Chem.  2016, 5(4), 537-549) as set forth in the Non-Final Rejection filed 03/09/22 is overcome by the Applicant’s amendments.

Claim Objections
10	Claim 21 is objected to because of the following informalities:  the claim recites in the Markush group for the organic electronic device “a light emitting device,” which is repeated (one of which must be deleted).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein at least one heteroarylene group” which renders the limitation indefinite as it is not clear which heteroarylene group is being referred to.  Notice that Ar1, R1-2, and R3-4 of Applicant’s formula 1 of Claim 1 each recite heteroarylene groups of varying carbon sizes.

Allowable Subject Matter
13.	Claims 1-20 and 22-24 are allowed.  Furthermore, Claim 21 is currently objected to, but would be allowable if amended to overcome the objection as set forth above.
	The closest prior art is provided by Vladimirovna et al. (WO 2018/208186 A1), which discloses the following compound:

    PNG
    media_image1.png
    191
    323
    media_image1.png
    Greyscale

(page 21) which exist in excess as transport material in combination with (emitting) phosphor (TbCl3) in the light-emitting layer of an organic electroluminescent (EL) device (page 21, [0046]).  However, it is the position of the Office that neither Vladimirovna et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the compound according to formula 1 (such as Ar1).

Response to Arguments
14.	Applicant’s arguments on pages 21-24 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786